Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Pinecrest Nursing and Rehabilitation Center
(CCN: 67-5289),
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-10-861
Decision No. CR2417
Date: August 17, 2011
DECISION
I sustain the determination of the Centers for Medicare and Medicaid Services (CMS) to
impose remedies against Petitioner, Pinecrest Nursing and Rehabilitation Center,
consisting of civil money penalties of $6,150 per day for each day of a period beginning
May 11, 2010 and running through May 14, 2010, and civil money penalties of $150 per
day for each day of a period beginning May 15, 2010 and running through June 1, 2010.!
I. Background
Petitioner is a skilled nursing facility that is located in Tyler, Texas. It participates in the
Medicare program. Its participation in Medicare is governed by sections 1819 and 1866
of the Social Security Act and by implementing regulations at 42 C.F.R. Parts 483 and

488.

CMS determined to impose against Petitioner the remedies that I recite in this decision’s
opening paragraph. These remedy determinations were based on noncompliance findings

' CMS imposed other remedies against Petitioner, including loss of authority to conduct
nurse aide training and certification. Petitioner did not challenge these remedies, and, so,
I do not address them in this decision.
that were made at a survey of Petitioner’s facility that was completed on May 14, 2010
(May Survey). Petitioner appealed CMS’s determinations, and the case was assigned to
me for a hearing and a decision.

The parties agreed that the case could be decided based on their exchanges of written
evidence. CMS filed 14 proposed exhibits (Ex.) that it identified as CMS Ex. 1 - CMS
Ex. 14. Petitioner filed 19 proposed exhibits that it identified as P. Ex. 1 — P. Ex. 19.
The parties each filed opening and final briefs. I receive all of the parties’ proposed
exhibits into evidence.

IL. Issues, Findings of Fact, and Conclusions of Law
A. Issues
The issues in this case are whether:

1. Petitioner failed to comply substantially with Medicare participation
requirements;

2. CMS’s determinations of immediate jeopardy level noncompliance are
clearly erroneous; and

3. CMS’s remedy determinations are reasonable.
B. Findings of Fact and Conclusions of Law

The surveyors who conducted the May Survey concluded that Petitioner failed to comply
substantially with numerous Medicare participation requirements. These noncompliance
findings included six deficiencies that were determined to be so egregious as to constitute
immediate jeopardy level noncompliance. The term “immediate jeopardy” is defined at
42 C.F.R. § 488.301 to mean noncompliance that causes, or is likely to cause, serious
injury, harm, impairment, or death to one or more residents of a skilled nursing facility.

The parties agreed that this case could be decided based only on the findings of
immediate jeopardy level noncompliance. In this decision, I conclude that Petitioner’s
noncompliance at the immediate jeopardy level with three Medicare participation
requirements is sufficient to justify all of the remedies that CMS determined to impose
against it. These requirements are at: 42 C.F.R. § 483.13(c), which directs a facility to
develop and implement written policies and procedures that prohibit mistreatment,
neglect, and abuse of residents; 42 C.F.R. § 483.25(h), which requires a facility to ensure
that its residents’ environment remains as free from accident hazards as is possible and to
ensure also that each of its residents receives adequate supervision and assistance devices

to prevent accidents; and 42 C.F.R. § 483.75, which requires a facility to be managed
efficiently and effectively.

I find it unnecessary to address the other determinations of immediate jeopardy level
noncompliance because the determinations that I do address amply support CMS’s
remedy determinations. Also, these additional determinations are, for the most part,
based on the same facts as are the basis for the three noncompliance determinations that I
address.

I make the following findings of fact and conclusions of law (Findings).

1. Petitioner failed to comply substantially with the requirements of 42
CF.R. §§ 483.13(c), 483.25(h), and 483.75.

CMS presented overwhelming evidence that Petitioner failed to comply substantially
with these three participation requirements. In summary, this evidence proves that:

e Petitioner neglected the needs of its residents. In particular, Petitioner failed to
take necessary action to prevent two of its residents who were known elopement
risks from eloping the facility. Its indifference to these residents’ needs was such
that, not only did it allow them to elope, it failed to report or adequately
investigate the circumstances of elopement.

e Petitioner failed to provide necessary protection to its elopement prone residents,
despite having knowledge that these residents were not only elopement risks but
that they actively sought to elope the premises.

e Petitioner’s management violated Petitioner’s own policy by failing to ensure that
elopements were quickly and thoroughly investigated and reported to appropriate
authorities. The consequence was that Petitioner’s staff was under no suasion to
ascertain how these residents were able to elope and why Petitioner’s security
measures failed to protect the residents.

The evidence supporting these conclusions relates essentially to two residents, who are
identified in the May Survey as Residents #s 8 and 14. The evidence establishes a gross
inattention by the facility to the need to protect these residents from their propensities to
elope and a wholesale failure on the part of the facility’s staff to recognize the dangers
and risks that these residents were exposed to. Moreover, it shows indifference on the
part of the staff to understanding the very obvious security deficiencies in Petitioner’s
facility. Petitioner’s staff and management were manifestly incurious as to the facility’s
security vulnerabilities and to the reasons why residents were able to elope successfully
and stay away from the premises for relatively lengthy periods of time. At bottom,

Petitioner was indifferent to the dangers of elopement and the potential consequences to
the facility’s residents’ health and safety.

Resident # 8 was, at the time of the survey, an elderly individual who had been admitted
to the facility about a month previously. Her impairments included Alzheimer’s disease
with dementia, anxiety, lack of coordination, and muscular wasting and disuse atrophy.
CMS Ex. | at 14-15; CMS Ex. 5 at 37. The resident showed confusion as to time and
place, and her cognitive skills and ability to make decisions were impaired. CMS Ex. 5
at 3-12. The resident was ambulatory but required support. Jd. at 19.

Almost from the moment of her arrival at the facility, Resident # 8 was recognized to be a
igh risk for elopement. CMS Ex. 5 at 24. She exhibited wandering behavior and was
determined to be aggressive and resistant to care. Id. at 5-6, 24. She was issued a
Wanderguard bracelet on the orders of her physician. Jd. at 37.

I take notice that a Wanderguard is a device that is supposed to sound an audible alarm,
when a person wearing it approaches a doorway that has been rigged to respond to the
device. It is utilized in nursing facilities as a means of augmenting supervision of
elopement prone residents. It is not, however, a substitute for supervision. A
Wanderguard will not prevent a resident from eloping, if the staff fails to respond to an
alarm that it triggers.

Resident # 8 began attempting to elope Petitioner’s facility within days of her arrival
there. On May 1, 2010, the resident walked through a facility fire door and was retrieved
by facility staff. CMS Ex. 5 at 45. There is no evidence that the staff reviewed facility
security measures in the wake of that attempt, nor is there evidence that the staff
intensified supervision of Resident # 8.7

The resident made a second elopement attempt on May 4, 2010. CMS Ex. 5 at 59. Aside
from entering a cryptic comment about the attempt in the resident’s record, the staff made
no documentation of this second attempt. See id. Thus, the staff failed to investigate the
circumstances of the attempt and failed to draw any conclusions from it. Nor did
management or staff review the facility security measures or intensify supervision of the
resident after this second elopement attempt.

Just a few days later, on May 8, 2010, Resident # 8 walked through the same fire door, as
she had escaped through on May 1, and eloped Petitioner’s premises. CMS Ex. 5 at 13,
43; CMS Ex. 8 at 5. Her Wanderguard sounded the alarm, but no staff member
responded immediately. CMS Ex. 8 at 13-14. Only after the alarm had sounded for
about a minute did a staff member respond to the alarm. /d. By then, the resident had

* Petitioner’s staff had not written a plan of care for the resident.
vanished. The staff could not find Resident # 8. After an absence of about 30-45
minutes, she was returned to the facility by an unidentified individual who found the
resident walking along a road in a housing development about four tenths of a mile from
the facility. CMS Ex. 8 at 5, 13-143

As with the previous elopement incidents involving Resident # 8, there is no evidence
that Petitioner revisited its resident security procedures in the wake of the May 1
elopement. Moreover, Petitioner violated its own elopement policy in that its staff failed
to report the resident’s May 1 elopement to appropriate authorities. CMS Ex. 8 at 21.
The facility did not conduct a complete investigation of the May 1 elopement. As for the
May 8 elopement, its staff did not interview the individual who found Resident # 8
outside of the facility and who returned her to the premises. CMS Ex. 5 at 13; CMS Ex.
8 at 12-13.

Resident # 14 was admitted to Petitioner’s facility on June 18, 2009. The resident, a
relatively young individual, suffered from multiple problems that included: short and
long-term memory loss and impaired decision making as a consequence of a brain injury;
mood disturbances that were not easily altered; and frequent (at least daily) episodes of
abusive, socially inappropriate, and disruptive behavior problems. CMS Ex. 6 at 4, 9.
The resident suffered from a lack of coordination. Jd. at 9. The resident was assessed by
Petitioner’s staff as being a high risk for elopement. Jd. at 88.

On April 1, 2010, Resident # 14 eloped Petitioner’s premises. She disappeared from the
facility, after being left during a smoking break without one-on-one supervision. CMS
Ex. 6 at 80. She was absent from the facility for about an hour before returning. CMS
Ex. 8 at 21. Petitioner’s management and staff did not conduct an investigation of the
elopement, nor did Petitioner — as was required by its own policies — report the elopement
to appropriate authorities. /d. Thus, Petitioner failed to do an assessment of the
circumstances of the elopement and failed to reassess its security procedures.*

The evidence I have just discussed describes an obvious disinterest on the part of
Petitioner’s management and staff to find out why the facility’s security was being

* The resident made a fourth attempt to elope Petitioner’s premises on May 11, 2010. On
this occasion, she walked through an alarmed door and was apprehended shortly
afterward by Petitioner’s staff. CMS Ex. 13 at 5.

+ An account of what happened during the elopement was given by the resident to a
surveyor during the May Survey. According to the resident, during her elopement, she
visited an Italian restaurant, a Marriott hotel, and a convenience store and was eventually
given a ride by a couple. CMS Ex. 6 at 18-19. In giving this account, the resident
contended that it was easy to defeat the Wanderguard, either by wrapping it with duct
tape or with metal foil. Id.
breached so easily by its residents and to develop measures that would tighten security.
How was it that two of Petitioner’s residents could simply walk out of the facility and be
away for extended periods? Why didn’t the staff react more quickly when Resident # 8
walked out of the facility on May 8, 2010? What extra measures were needed to make as
certain as possible that determined residents, like Resident # 8 and Resident # 14, could
not breach the facility’s security? These questions were obvious in light of the residents’
elopements, yet Petitioner’s management and staff made no attempt to answer them.
That is obvious neglect of the residents’ needs, a failure to exercise reasonable diligence
at supervising residents and protecting them against evident accident hazards, and,
moreover, a failure by Petitioner’s management to exercise control over the situation and
to identify and rectify serious security problems.

Petitioner argues that the elopements by Residents #s 8 and 14 were simply unavoidable
and unfortunate events for which Petitioner bears no responsibility. Essentially, it
contends that the elopements occurred in spite of Petitioner doing all that any facility
could reasonably be expected to do to care for and protect these residents. In the case of
Resident # 8, for example, Petitioner contends that its staff responded immediately to her
elopement on May 8, 2010 and was still in the process of searching the facility premises
when the resident was returned to the facility.

But, in fact, the staff did not respond immediately to the alarm that the resident triggered
when she exited the premises.* As I discuss above, there was about a one-minute delay
between the alarm’s sounding and any staff member responding to it. That was enough
time to enable the resident to vanish. Moreover, this resident was off premises for at least
a half hour, and Petitioner’s management and staff made no effort to notify the police or
other responsible authorities that there was an elderly and sick resident unaccounted for
and potentially out in the community.

Petitioner contends that it was diligent in addressing whatever problems were presented
by residents’ elopements. However, it offers no evidence that it modified any of its
security protocols in response to the elopements, nor does it offer evidence that it
assessed the needs of Resident # 8 or heightened security measures for this resident after
her several elopement attempts and her May 8, 2010 elopement. Petitioner offers only
evidence that its staff made amendments to Resident # 14’s care plan after she eloped on

* Petitioner cites the testimony of Ms. Joleann Beene as support for its contention that the
staff responded immediately to the alarm triggered by Resident # 8’s elopement. P. Ex. 1
at 5-6. I do not find Ms. Beene’s testimony to be persuasive. Ms. Beene was not an
eyewitness to any of the events that are at issue in this case, nor does she provide direct
care at Petitioner’s facility. Her assertion that the staff responded immediately disregards
the statement by the staff member who actually responded to the alarm that was triggered
by the resident’s elopement. That staff member (LVN “G’”) stated that he waited about a
minute after the alarm sounded before responding to it. CMS Ex. 8 at 13-14.
April 1, 2010. Principally, the staff was directed to monitor Resident # 14 at 15-minute
intervals. P. Ex. 8 at 1. Additionally, Petitioner’s staff intervened on several occasions
when the resident became aggressive or disruptive. Petitioner’s Final Brief at 9-10 (and
exhibits cited therein).

I do not find this to be persuasive evidence that Petitioner appropriately dealt with the
risks relating to possible elopements by its residents. As I have discussed, there is no
evidence that Petitioner modified the care that it gave to Resident # 8, despite evidence
that she was determined to elope the premises and, on one occasion, made good on her
determination. Increasing surveillance of Resident # 14 may have been better than
nothing, but it failed to get at the root of the problem at Petitioner’s facility, a security
system that was so porous as to allow residents to elope through unguarded exit doors. A
resident who is monitored at 15-minute intervals has ample time between checks to elope
if the facility’s security system is ineffective.

Petitioner has not offered any proof that its management and staff attempted to determine
and rectify the weaknesses in Petitioner’s security. There is no evidence, for example,
that Petitioner ever investigated how it was that residents were able to slip through exit
doors despite being monitored. Nor is there any evidence showing that Petitioner ever
investigated why Wanderguard-triggered alarms were not responded to instantly when a
resident breached the facility’s security. Finally, Petitioner has pointed to no analysis or
assessment of whether 15-minute monitoring was sufficient to assure that Resident # 14
was being adequately supervised.

Petitioner asserts that it was not under any obligation to report the elopement of Residents
#s 8 and 14. According to Petitioner, that obligation is triggered only when there are
circumstances that place the resident’s health, safety, and/or welfare at jeopardy, and
those circumstances are simply not present in the case of these residents’ elopements. I
categorically disagree with this contention. Petitioner’s management staff should have
reacted instantly to the discovery of these residents’ elopements by reporting them to
appropriate authorities. These residents are both extremely vulnerable individuals. Both
residents suffer from significant mental limitations. Resident # 8, for example, suffers
from Alzheimer’s dementia. Both residents have physical problems. Facility staff
concluded that Resident # 8 should not be permitted to walk unassisted. Both residents
exited Petitioner’s premises into a public area that contained roads and highways,
businesses, and residences. The risks to these residents were obvious, ranging from
exposure to the elements, the possibility of being struck by a vehicle, to events related to
the residents’ individual illnesses.

Much of Petitioner’s argument seems to be constructed with the benefit of hindsight. Its
reasoning appears to be that neither of the two residents suffered significant physical
harm during their elopements, and, thus, Petitioner was under no compulsion to report or
investigate the events. That is a kind of “no harm, no foul” analysis that avoids dealing
with the fact that these residents were under great risk throughout the time that they were
away from the premises unsupervised. That they suffered no harm is fortuitous, but it
offers no excuse for Petitioner’s failure to discharge its obligations.

2. CMS’s determination of immediate jeopardy is not clearly erroneous.

Petitioner’s assertion that there was no immediate jeopardy level noncompliance is
premised, essentially, on its argument that Resident # 8 and Resident # 14 experienced no
actual harm during, or as a consequence of, their elopements. However, the presence of
actual harm is not a prerequisite for a finding of immediate jeopardy. The likelihood of
serious injury, harm, impairment, or death is the standard. 42 C.F.R. § 488.301. And,
here, the likelihood that either of these residents would suffer harm from her elopement
was very high. As I have discussed, Resident # 8 and Resident # 14 each suffers from
physical and mental impairments that put them at great risk if let out in the community
unsupervised.

Moreover, Petitioner conceded the likely harm that would result from either of these
residents eloping, when it designated these residents as elopement risks. In doing so, the
staff concluded that these residents were not safe or trustworthy if unsupervised. That is
the whole point of designating a resident as an elopement risk and of subjecting the
resident to special security measures, such as putting a Wanderguard on that resident.

3. CMS’s remedy determinations are reasonable.

CMS determined to impose civil money penalties of $6,150 per day against Petitioner for
each day of the period that began on May 11, 2010 and that continued through May 14,
2010, premised on its determination that Petitioner manifested immediate jeopardy level
noncompliance throughout this period. It then imposed civil money penalties of $150 per
day against Petitioner for each day of the period that began on May 15, 2010 and that
continued through June 1, 2010, based on its determination that, although Petitioner had
abated immediate jeopardy by May 15, it remained substantially noncompliant through
June 1.

I find these determinations to be reasonable. The seriousness of Petitioner’s immediate
jeopardy noncompliance amply supports the penalty of $6,150 per day. Indeed,
Petitioner’s noncompliance was sufficiently egregious that I would have sustained the
penalty amount even if Petitioner had manifested only one of the three immediate
jeopardy level deficiencies that I find in this decision. The penalties of $150 per day are
minimal and are supported by Petitioner’s residual noncompliance.

Regulations prescribe that an immediate jeopardy level penalty must fall within a range
of from $3,050 to $10,000 per day. 42 C.F.R. § 488.438(a)(1)(i). There are regulatory
factors that govern where within this range an immediate jeopardy level penalty should
fall. These include: the seriousness of a facility’s noncompliance; its culpability; its
compliance history; and its financial condition. 42 C.F.R. §§ 488.438(f)(1) — (4);
488.404 (incorporated by reference into 42 C.F.R. § 488.438(f)(3)).

The penalties that CMS determined to impose fall at about the midpoint of the immediate
jeopardy range. CMS relies on the seriousness of Petitioner’s noncompliance as support
for the penalty amount. I agree with CMS that Petitioner’s noncompliance was very
serious. As I have discussed, Petitioner’s failure to provide adequate protection to its
residents put them at a great risk for serious injury or worse.

Petitioner’s noncompliance transcends its failure to protect Residents #s 8 and 14. The
failure by Petitioner’s management and staff to recognize that there were serious
problems with Petitioner’s security system, their failure to investigate the nature of the
problems, their failure to notify appropriate authorities, and, above all else, their failure to
develop ways to better protect the residents put not only Residents #s 8 and 14 at risk, but
all residents of Petitioner’s facility who were at risk of elopement. The seriousness of the
noncompliance is more than sufficient to justify the penalty amount.

Petitioner again argues that the noncompliance was not serious essentially because no one
suffered serious injury as a result of it. I have addressed this argument previously and
will not reiterate my analysis here. Petitioner also asserts that CMS failed to offer
evidence about any of the regulatory factors aside from the issue of seriousness. But, the
regulations do not require CMS to prove the existence of any particular factor to justify a
penalty amount. Evidence relating to any of these factors may justify a penalty.

Petitioner also argues that CMS failed to take into consideration Petitioner’s financial
condition. However, CMS is under no obligation to prove a negative. It does not have to
offer proof that a facility is financially capable of paying a civil money penalty. Ifa
facility wants to argue that its financial condition precludes payment of a civil money
penalty, it has that right to make that argument as an affirmative defense. But, that
burden rests on the facility exclusively.

As I have discussed, the $150 per day penalties that CMS imposed after immediate
jeopardy was abated are minimal, and Petitioner has not challenged this amount. Neither
as Petitioner challenged the duration of its noncompliance. It has not argued, for
example, that it affirmatively cured its noncompliance on a date that was earlier than
CMS determined to be dates of abatement and compliance.

/s/
Steven T. Kessel
Administrative Law Judge
